Title: From Alexander Hamilton to Hugh Knox, [July 1777]
From: Hamilton, Alexander
To: Knox, Hugh


[July 1–28, 1777]
… have fallen into the enemy’s hands. This event redounds very little to our credit; for if the post was untenable, or required a larger number of troops to defend it than could be spared for the purpose, it ought long ago to have been foreseen, and given up. Instead of that we have kept a large quantity of cannon in it and have been heaping up very valuable magazines of stores and provisions, that in the critical moment of defence are abandoned and lost. This affair will be attended with several evil consequences, for besides the loss of our stores, which we cannot well afford, it opens a new and easy door by which to penetrate the Northern states; it wi⟨ll⟩ fix the hitherto fluctuating disposition of the indians in that quarter, in their favour and expose the frontiers of the adjacent country to their depredations. But though it is a misfortun⟨e⟩ we have reason to lament, I dare say it will be regarded with you as much more important than it really is, and as materially endangering the success of our cause, which is by no means the case. Our opposition is at this time too well matured and has too great statibility, to be shaken by an accident of that kind. While we have a respectable army in the field and resour⟨ces⟩ to feed, cloath and arm them, we are safe. We have had a force sufficient the foregoing part of this Campaign to maintain such a superiority over the main army of the enemy as effectually to hinder them from effecting any of their purposes. And to the Northward with the reinforcements sent up to succour the retreating Garrison of Ticonderoga, and the militia flocking in from New England, I think there is little doubt, we have by this time a force adequate to the giving Mr. Burgoigne a seasonable check. One good effect will result from the misfortune which is, that it will stimulate the Eastern states to greater exertion than they might otherwise make. By our last advices, the enemy were in possession of all the country between Ticonderoga and Fort George; and our army nearly equal in number to them were about to take post somewhere between Fort Edward and Saratoga.
The consequences of this Northern affair will depend much upon the part that Howe acts. If he were to cooperate with Burgoigne, it would demand our utmost efforts to counteract them. But if he should go towards the Southward all or most of the advantages of Burgoignes success will be lost. He will either be obliged to content himself with the possession of Ticonderoga and the dependent fortresses, and with carrying on a partizan war the rest of the Campaign, or he must precipitate himself into certain ruin, by attempting to advance in the country with a very incompetent force. Appearances lead us to suppose that Howe is fool enough to meditate a southern expedition, for he has now altered his station at Staten Island mentioned above and has fallen down to the Hook. Judging it morally certain, that there would be a cooperation of the two armies, we thought it expedient to march Northerly, and had accordingly reached within fourteen miles distance from New Windsor, the place where we could cross the North River, without danger of interruption. But this new movement of the enemy’s fleet has induced us to return a few miles, and make a disposition for marching Southerly. We shall however be cautious how we proceed in that course, lest nothing more than a feint is intended, to divert us from the real object. If they go to the Southward in earnest, they must have the capture of Philadelphia in view, for there is no other sufficient inducement. We shall endeavour to get there in time to oppose them, and shall have the principal part of the Continental force and a large body of spirited militia, many of them from their services during the last campaign pretty well inured to arms, to make the opposition with. Yet I would not have you to be much suprised if Philadelphia should fall; for the enemy will doubtless go there with a determination to succeed at all hazards, and we shall not be able to prevent them without risking a general action—the expediency of which will depend upon circumstances. If the militia turn out, with that zeal, we have a right to expect from their conduct, when the enemy made their last experiment in the Jerseys and were supposed to be going to Philadelphia we may do it without much inconvenience: But If they fall materially short of it, we shall be obliged to confine ourselves to a skirmishing opposition, which we cannot expect will be effectual. It may be asked, if to avoid a general action, we give up objects of the first importance, what is to hinder the enemy from carrying every important point and ruining us? My answer is that our hopes are not placed in any particular city or spot of ground, but in the preserving a good army furnished with proper necessaries, to take advantage of favourable opportunities and waste and defeat the enemy by piece-meal. Every new post they take requires a new division of their forces, and enables us to strike with our united force against a part of thei⟨rs⟩ and such is their present situation that another Trentown aff⟨air⟩ will amount to a complete victory on our part, for they are at too low an ebb to bear another stroke of the kind. Perhaps before I may have an opportunity of sending this facts will unfold what I am now endeavouring to anticipate by conjecture.
You will expect some animadversions on the temper and views of the French-nation. I presume you are nearly as well acquainted with the assistance they are giving us as, I am; both by their intrigues in foreign courts and by supplies of every kind of war like stores and apparatus. It does not admit of a doubt that they are interested to wish us success, and their conduct plainly shows they are willing to give us every aid essential to our preservation. But it is natural they should desire to do it with as much convenience to themselves as they can; I apprehend they are not overfond of plunging themselves into a war with England, if they can avoid it and still answer the end, they have to persue; and indeed, from the evident reluctance show⟨n⟩ on the part of the latter to do any thing that may bring about such an event, it becomes extremely difficult to dra⟨w⟩ her into it. The conclusion we may make is—that France will not wish to force England into a war, unless she finds our affairs to require it absolutely, and England will not enter into one ’till she is compelled to do it.
My best respects to all friends and, I beg you will believe me to be with unabated regard   Dr Sir   Your most Obed servant
A Hamilton
